NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 20-1925


                         JASON CAMPBELL,

                                                     Appellant

                                   v.

   COUNTY OF MORRIS; COUNTY OF MORRIS SHERIFF'S OFFICE;
JOHN DEMPSEY; FREDERIC M. KNAPP; JOHN DOE 1-10, a fictitious name



             On Appeal from the United States District Court
                      for the District of New Jersey
                 (D.C. Civil Action No. 2:19-cv-16273)
                 District Judge: Honorable Esther Salas


              Submitted Under Third Circuit L.A.R. 34.1(a)
                           March 11, 2021

    Before: SMITH, Chief Judge, MCKEE, and AMBRO, Circuit Judges
                                         OPINION*

AMBRO, Circuit Judge

       Jason Campbell, a former employee of the Sheriff’s Office in Morris County, New

Jersey, sued the County, the Sheriff’s Office, and individuals affiliated with the County

(collectively, the “Defendants”), alleging that they violated his constitutional rights by

suspending him without pay. Because the District Court properly concluded that

Campbell’s suit is barred by the statute of limitations, we affirm its dismissal of

Campbell’s complaint with prejudice.

                                              I.

       We describe the facts as alleged by Campbell in his complaint. Following ten

years of employment with the Sheriff’s Office, he was placed on temporary disability

leave in 2010 and later applied for disability retirement. Although the Sheriff’s Office

initially had no objection to Campbell’s application, it changed its mind after Campbell

was charged with various criminal offenses, including arson, burglary, and official

misconduct, in February 2011. Later that month, the Sheriff’s Office suspended

Campbell without pay. Then, in December 2012, Campbell was arrested and charged

with child neglect. In April 2016, he pled guilty to the child neglect offense and the

prosecutor agreed to dismiss the other charges.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              2
       Based on the child neglect conviction, the Sheriff’s Office formally removed

Campbell effective March 21, 2017. The Pension Board then reopened its consideration

of Campbell’s application for disability retirement. In May 2018, it approved Campbell’s

application, awarding benefits retroactive to April 2017, the first month following his

removal. Unsatisfied with this result, Campbell filed an administrative appeal seeking

benefits back to February 2011. The appeal was unsuccessful, and the Board made its

decision final in April 2019.

       Campbell then filed this lawsuit in August 2019 before the District Court. In

support of his claim for damages under 42 U.S.C. § 1983, he alleges that the Defendants’

actions violated his due process and equal protection rights, depriving him of hundreds of

thousands of dollars in back pay between 2011 and 2017. The Defendants moved to

dismiss under Fed. R. Civ. P. 12(b)(6). The Court concluded that Campbell’s claims

were barred by the statute of limitations and dismissed his complaint with prejudice.

Campbell timely appealed.

                                               II.

       We exercise plenary review of the District Court’s dismissal of a complaint under

Fed. R. Civ. P. 12(b)(6).1 Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 151 (3d

Cir. 2018). “To survive a motion to dismiss, a complaint must contain sufficient factual

allegations, taken as true, to state a claim to relief that is plausible on its face.” Id.

(internal quotation marks and citation omitted). While a statute-of-limitations defense


1
  The District Court had federal question jurisdiction under 28 U.S.C. § 1331. 28 U.S.C.
§ 1291 gives us jurisdiction over the appeal.
                                                3
must typically be raised in the answer, our Circuit allows a Rule 12(b)(6) dismissal if it is

apparent from the face of the complaint that “the cause of action has not been brought

within the statute of limitations.” Fried v. JPMorgan Chase & Co., 850 F.3d 590, 604 (3d

Cir. 2017).

       “[A] § 1983 claim is governed by the statute of limitations that applies to personal

injury tort claims in the state in which such a claim arises.” See Kach v. Hose, 589 F.3d

626, 639 (3d Cir. 2009) (citation omitted). Here the claims are based on conduct in New

Jersey, where the statute of limitations for a personal injury claim is two years. See N.J.

Stat. Ann. § 2A:14-2. The clock begins when a claim accrues—that is “when the plaintiff

knew or should have known of the injury upon which its action is based.” Kach, 589

F.3d at 634 (quoting Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir.

1998)).

       We agree with the District Court’s well reasoned opinion that the injury Campbell

alleges occurred in 2011. Dist. Ct. Op. 4–7. Thus the two-year statute of limitations

period expired, and Campbell’s claims became time-barred, well before he filed his

complaint with the District Court in 2019. Campbell rejoins that his claims were timely

under the discovery rule, which tolls the statute of limitations “when the injury or its

cause is not immediately evident to the victim.” See Deleski v. Raymark Indus., Inc., 819

F.2d 377, 379 (3d Cir. 1987). Specifically, Campbell argues he did not become aware of

his injuries until he received the final determination of the Pension Board in May 2018.

       We disagree. Defendants’ alleged wrongful decision to suspend Campbell in

February 2011 was a discrete act that made clear their position as to Campbell’s

                                              4
employment, and, therefore, “any constitutional violations occasioned by Plaintiff’s

denial of back pay occurred in early 2011.” App. 13, Dist. Ct. Op 7; see also O’Connor

v. City of Newark, 440 F.3d 125, 127–28 (3d Cir. 2006) (stating that wrongful suspension

is a discrete act which begins the filing clock for a § 1983 claim); Colgan v. Fisher

Scientific Co., 935 F.2d 1407, 1416 (3d Cir. 1991) (explaining the statute of limitations

period started when the employer made “its official position” apparent to the employee).

Indeed, Campbell essentially conceded this point in his complaint, where he asserts the

February 2011 suspension was “a blatant attempt to circumvent the pension application

process and to forever bar [him] from receiving back pay by unilaterally and arbitrarily

switching his separation/retirement status to ‘suspended without pay.’” App. 17. Even if

Campbell did not discover the full extent of his damages until 2018, he was no doubt

aware of the alleged constitutional due process and equal protection injuries once the

Sheriff’s Office changed his employment status.

       Campbell insists that the Pension Board’s May 2018 decision and the following

administrative process retriggered the statute of limitations period. But the Pension

Board is not a defendant in this case, so the timing of its decision is irrelevant. What

matters is that the alleged misconduct by the Defendants occurred only in 2011.

Moreover, exhaustion of state administrative remedies was not required for Campbell to

bring his claims in federal court. See O’Neill v. City of Philadelphia, 32 F.3d 785, 791

n.13 (3d Cir. 1994).

       We also reject Campbell’s argument that he should be given the opportunity to

amend his complaint. As we are satisfied he discovered his constitutional injuries in

                                             5
2011, he “cannot make any amendment that would save [his] § 1983 claim, so granting

leave to amend would be futile.” See Haberle v. Troxell, 885 F.3d 170, 182 n.12 (3d Cir.

2018).

                                    *   * *    * *

         For the reasons explained above, we affirm the District Court’s dismissal of

Campbell’s complaint with prejudice.




                                           6